Exhibit 10.2

 

MINERAL PROPERTY PURCHASE AGREEMENT

 

THIS AGREEMENT dated for reference this 20th day of October, 2005.

 

BETWEEN:  

ENTOURAGE MINING LTD., a corporation incorporated under the laws of the Province
of British Columbia and having an office at Suite 614 – 475 Howe Street in the
City of Vancouver, British Columbia, Canada V6C 2B3

 

("Entourage")

 

AND:  

CMKM DIAMONDS, INC., a corporation having an office at 4760 South Pecos Road,
Suite 211 in the City of Las Vegas, Nevada 89121

 

("CMKM”)

 

WHEREAS:

 

A.

CMKM is party to an agreement (the “Nevada Minerals Agreement”) dated July 18,
2004 between itself and Nevada Minerals, Inc. (“Nevada Minerals”), and
amendments thereto, whereby it purchased, on July 19, 2004, an undivided 36%
right, title and interest in and to certain mineral claims as described more
particularly in Schedule “A” attached hereto (the “Property”).

 

B.

CMKM wishes to sell to Entourage, and Entourage wishes to acquire, any and all
interest of CMKM in and to the Property for the purchase price of 5,000,000
shares in Entourage’s capital stock and for other good and valuable
consideration.

 

C.

Nevada Minerals Inc. has consented, by way of its execution of this Agreement,
to the assignment of CMKM’s interest in and to the Nevada Minerals Agreement to
Entourage and the sale of the CMKM’s interest in the Property to
Entourage.         

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and promises herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.

CMKM’S REPRESENTATIONS

 

1.1

CMKM represents and warrants to Entourage that:

 

(a)

it owns a 36% beneficial right, title and interest in and to the Property and
that it is freely able to sell this interest to Entourage;

 

(b)

the Property has been, or to the best of the knowledge of CMKM has been, duly
and validly located and recorded in a good and miner-like manner pursuant to the
laws of the Province of Saskatchewan and the claims are in good standing in the
Province of Saskatchewan as of the date of this Agreement;

 

--------------------------------------------------------------------------------

 

(e)

CMKM is duly incorporated under the laws of its incorporating jurisdiction and
is a valid and subsisting company in good standing under those laws;

 

(f)

CMKM has the right to transfer, convey, option and assign its interest in the
Property and in the Nevada Minerals Agreement to Entourage as contemplated in
this Agreement;

 

(g)

there are no adverse claims or challenges against or to CMKM’s interest in the
Property and the Nevada Minerals Agreement, nor to the knowledge of CMKM is
there any basis therefor, and to CMKM’s knowledge, there are no outstanding
agreements or options to acquire or purchase the Property or any portion thereof
other than the Nevada Minerals Agreement;

 

(h)

CMKM has the full right, authority and capacity to enter into this Agreement
without first obtaining the consent of any other person or body corporate and
the consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of any indenture, agreement or other instrument whatsoever to
which CMKM is a party or to which it is subject;

 

(j)

no proceedings are pending for, and CMKM is unaware of any basis for, the
institution of any proceedings which could lead to the placing of CMKM in
bankruptcy or insolvency, or in any position similar to bankruptcy, such that
any person could claim an interest in and to the Property from Entourage
notwithstanding that Entourage is at arm’s length with CMKM and is entering into
this Agreement for good and valuable consideration; and

 

(k)

it has paid the purchase price for the Property to Nevada minerals.

 

1.2        The representations and warranties of CMKM set out in paragraph 1.1
above form a part of   this Agreement and are conditions upon which Entourage
has relied in entering into this Agreement and shall survive the acquisition of
any interest in the Property by     Entourage.

 

1.3        CMKM will indemnify Entourage from all loss, damage, costs, actions
and suits arising out  of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by CMKM and
contained in this Agreement including, without limiting the  generality of the
foregoing, against any and all loss, damage, costs, actions and suits which
  may be brought as a result of any shareholder actions on the part of CMKM’s
shareholders.    

 

1.4        The Property is not, to the best of CMKM’s knowledge, subject to any
NSR or other royalty claims on the part of Nevada Minerals Inc. or any other
party.

 

--------------------------------------------------------------------------------

 

2.

ENTOURAGE'S REPRESENTATIONS

 

2.1        Entourage warrants and represents to CMKM that it is a body
corporate, duly incorporated  under the laws of the Province of British Columbia
with full power and absolute capacity to enter into this Agreement and that the
terms of this Agreement have been or will be authorized by all necessary
corporate acts and deeds in order to give effect to the terms hereof.

 

3.

ASSIGNMENT OF RIGHTS

 

3.1        CMKM hereby assigns to Entourage any and all rights it might have in
and to the Nevada Minerals Agreement and confirms that the purchase price under
that agreement has been   paid by CMKM.

 

5.

CONDITION PRECEDENT AND PAYMENT OF PURCHASE PRICE

 

5.1        The obligations of Entourage herein are expressly subject to
Entourage securing, on or  before October 28, 2005, a minimum of US$1,050,000 in
equity financing with which to finance its working capital and other
obligations.

 

5.2        The payment of the purchase price of 5,000,000 common shares (the
“Purchase Shares”) of  Entourage (the “Purchase Price”) herein shall take place
on October 28, 2005 and the Purchase Shares shall be issued to CMKM or to
whoever it may designate as its agent or trustee to receive the Purchase Shares.

 

6.

RIGHT TO ABANDON PROPERTY INTERESTS

 

6.1        Nothing in this Agreement shall require Entourage to continue work or
payments on the Property.

 

7.

FURTHER ASSURANCES

 

7.1        The parties hereto agree to do or cause to be done all acts or things
reasonably necessary to  implement and carry into effect the provisions and
intent of this Agreement including, without limiting the generality of the
foregoing, obtaining consent resolutions, or minutes, of their respective boards
of directors consenting and approving of this Agreement.

 

7.2        In particular, and in furtherance of section 7.1 above, CMKM will
immediately upon  payment of the Purchase Price for the Property, transfer
registered title to the Property (or to that interest which it has in the
Property) to Entourage or will, in the  alternative, take any and all reasonably
necessary acts to ensure that the Forte Property is transferred to Entourage’s
name as to a 36% interest.

 

--------------------------------------------------------------------------------

 

8.

FORCE MAJEURE

 

8.1        If either of the parties hereto is prevented from or delayed in
complying with any provisions of this  Agreement by reasons of strikes, labour
disputes, lockouts, labour shortages, power shortages, fires, wars, acts of God,
governmental regulations restricting normal operations or any other reason or
reasons beyond their control, the time limited for the performance of    various
provisions of this Agreement as set out above shall be extended by a period of
time equal in length to the period of such prevention and delay, and they,
insofar as is possible,  shall promptly give written notice the other party of
the particulars of the reasons for any  prevention or delay under this
paragraph, and shall take all reasonable steps to remove the  cause of such
prevention or delay and shall give written notice as soon as such cause ceases
to exist.

 

9.

ENTIRE AGREEMENT

 

9.1        This Agreement constitutes the entire agreement to date between the
parties hereto and  supersedes every previous agreement, communication,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the parties hereto
with respect to the subject matter of this Agreement.

 

10.

NOTICE

 

10.1      Any notice required to be given under this Agreement shall be deemed
to be well and  sufficiently given if delivered, or if mailed by registered
mail, addressed to them as follows:

 

Entourage Mining Ltd.

Suite 614 – 475 Howe Street

Vancouver, British Columbia

Canada V6C 2B3

 

Fax: (604) 669-4368

 

and in the case of CMKM addressed as follows:

 

CMKM Diamonds, Inc.

4760 South Pecos Road, Suite 211

Las Vegas, Nevada 89121

 

Fax: _______________________

 

and any notice given shall be deemed to have been given, if delivered, when
delivered, or if mailed by registered mail, on the fourth business day after the
date of mailing thereof.

 

10.2      Either party hereto may from time to time by notice in writing change
its address for the purpose of this paragraph.

 

--------------------------------------------------------------------------------

 

11.

TIME OF ESSENCE

 

11.1

Time shall be of the essence of this Agreement.

 

12.

CURRENCY

 

12.1      All funds referred to under the terms of this Agreement shall be funds
designated in the  lawful currency of the United States of America.

 

13.

APPLICABLE LAW

 

13.1      Except as applies to the mineral claims laws of the Province of
Saskatchewan, this Agreement shall be governed by the laws of the Province of
British Columbia and the parties hereto agree to attorn to the courts thereof.

 

13.2      It is an express condition of this Agreement that any dispute of its
terms be brought in the courts of the Province of British Columbia. In the event
that any court outside of the Province of British Columbia attempts to assert
jurisdiction over the terms of this Agreement, this Agreement shall be
terminated and the Property may, at Entourage’s election, be returned to CMKM.

 

14.

ARBITRATION

 

14.1      In the event of a dispute between the parties regarding any provision
of this Agreement, the parties hereto agree to submit the dispute to binding
arbitration under the terms of the Commercial Arbitration Act of the revised
statutes of the Province of British Columbia  [R.S.B.C. 1996 Chapter 55] or its
successor.

15.

ENUREMENT

 

15.1      This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

 

IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.

 

ENTOURAGE MINING LTD.

CMKM DIAMONDS, INC.

Per:

Per:

/s/ Gregory Kennedy                             

/s/ Urban Casavant                         

Authorized Signatory

Authorized Signatory

 

The above terms are read, understood, acknowledged, accepted and, where consent
to an assignment is required, consented to, this 20th day of October, 2005:

 

/s/                                                      

NEVADA MINERALS INC.

 

--------------------------------------------------------------------------------

 

SCHEDULE "A"

 

THE PROPERTY

 

Disp_Num

Status

Owner

Location

Size/Hectares

NTS Area

Effective Date

S-136970

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTH HALF OF SECTION 1 AND THE SOUTHEAST QUARTER OF SECTION 2, TOWNSHIP 56,
RANGE 21, WEST OF THE SECOND MERIDIAN;

192

73-H-14 & 73-H-15

28-Jan-04

S-136971

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE WEST HALF OF SECTION 2 AND THE WEST HALF OF SECTION 11, TOWNSHIP 56, RANGE
21, WEST OF THE SECOND MERIDIAN;

256

73-H-14

28-Jan-04

S-136972

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

28-Jan-04

S-136973

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

28-Jan-04

S-136974

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 13, 14, 23 AND 24, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14 & 73-H-15

28-Jan-04

S-136975

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 15, 16, 21 AND 22, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

28-Jan-04

S-136976

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 17, 18, 19 AND 20, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

28-Jan-04

S-136977

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 25, 26 AND 27, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

768

73-H-14 & 73-H-15

28-Jan-04

S-136978

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 28 AND 29, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND MERIDIAN;

512

73-H-14

28-Jan-04

S-136979

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTH HALF OF SECTION 30, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

128

73-H-14

28-Jan-04

S-136980

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 32 AND 33, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND MERIDIAN;

512

73-H-14

28-Jan-04

S-136981

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 34, 35 AND 36, TOWNSHIP 56, RANGE 21, WEST OF THE SECOND
MERIDIAN;

768

73-H-14 & 73-H-15

28-Jan-04

S-136982

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136983

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136984

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-05 & 73-H-06

28-Jan-04

S-136985

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 13, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-06

28-Jan-04

S-136986

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 14, 15, 22 AND 23, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136987

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 16, 17, 20 AND 21, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136988

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 18 AND 19, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-05 & 73-H-06

28-Jan-04

S-136989

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136990

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-06

28-Jan-04

S-136991

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 50, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-05 & 73-H-06

28-Jan-04

S-136992

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 1, 2, 11, 12, 13 AND 14, TOWNSHIP 50, RANGE 25, WEST OF THE
SECOND MERIDIAN;

1536

73-H-05

28-Jan-04

S-136993

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 3, 4, 9, 10, 15 AND 16, TOWNSHIP 50, RANGE 25, WEST OF THE
SECOND MERIDIAN;

1536

73-H-05

28-Jan-04

S-136994

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7, 8, 17 AND 18, TOWNSHIP 50, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1536

73-H-05

28-Jan-04

S-136995

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 23, 24, 25, 26, 35 AND 36, TOWNSHIP 50, RANGE 25, WEST OF THE
SECOND MERIDIAN;

1536

73-H-05

28-Jan-04

S-136996

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 21, 22, 27, 28, 33 AND 34, TOWNSHIP 50, RANGE 25, WEST OF THE
SECOND MERIDIAN;

1536

73-H-05

28-Jan-04

S-136997

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 19, 20, 29, 30, 31 AND 32, TOWNSHIP 50, RANGE 25, WEST OF THE
SECOND MERIDIAN;

1536

73-H-05

28-Jan-04

S-136998

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 7 AND ALL OF SECTIONS 18 AND 19, TOWNSHIP 49, RANGE
26, WEST OF THE SECOND MERIDIAN;

640

73-H-04

28-Jan-04

S-136999

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE EAST HALF OF SECTION 21 AND ALL OF SECTION 22, TOWNSHIP 49, RANGE 26, WEST
OF THE SECOND MERIDIAN;

384

73-H-04

28-Jan-04

S-137000

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 23 AND THE NORTH HALF OF SECTION 24, TOWNSHIP 49,
RANGE 26, WEST OF THE SECOND MERIDIAN;

256

73-H-04

28-Jan-04

S-137001

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 49, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04 & 73-H-05

28-Jan-04

S-137002

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 49, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04 & 73-H-05

28-Jan-04

S-137003

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 49, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04 & 73-H-05

28-Jan-04

S-137004

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 28, TOWNSHIP 48, RANGE 27, WEST OF THE SECOND
MERIDIAN;

128

73-H-04

28-Jan-04

S-137005

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 29 AND 30, TOWNSHIP 48, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-04

28-Jan-04

S-137006

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 31, 32 AND 33, TOWNSHIP 48, RANGE 27, WEST OF THE SECOND
MERIDIAN;

768

73-H-04

28-Jan-04

S-137007

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137008

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTHWEST QUARTER OF SECTION 2, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137009

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTHEAST QUARTER OF SECTION 4, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137010

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTHWEST QUARTER OF SECTION 5, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137011

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 5 AND ALL OF SECTION 8, TOWNSHIP 47, RANGE 27, WEST OF
THE SECOND MERIDIAN;

384

73-H-04

28-Jan-04

S-137012

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 9, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND MERIDIAN;

128

73-H-04

28-Jan-04

S-137013

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 11 AND THE SOUTH HALF OF SECTION 14, TOWNSHIP 47, RANGE 27, WEST
OF THE SECOND MERIDIAN;

384

73-H-04

28-Jan-04

S-137014

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHWEST QUARTER OF SECTION 14, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137015

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 15 AND THE EAST HALF OF SECTION 16, TOWNSHIP 47, RANGE 27, WEST
OF THE SECOND MERIDIAN;

384

73-H-04

28-Jan-04

S-137016

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHWEST QUARTER OF SECTION 16, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137017

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHEAST QUARTER OF SECTION 18, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137018

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTHEAST QUARTER OF SECTION 21, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137019

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE EAST HALF OF SECTION 23 AND THE WEST HALF OF SECTION 24, TOWNSHIP 47, RANGE
27, WEST OF THE SECOND MERIDIAN;

256

73-H-04

28-Jan-04

S-137020

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE EAST HALF OF SECTION 25, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND MERIDIAN;

128

73-H-04

28-Jan-04

S-137021

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISIONS 3 AND 4 OF SECTION 25, TOWNSHIP 47, RANGE 27, WEST OF THE
SECOND MERIDIAN;

32

73-H-04

28-Jan-04

S-137022

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTH HALF OF SECTION 26 AND THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP
47, RANGE 27, WEST OF THE SECOND MERIDIAN;

192

73-H-04

28-Jan-04

S-137023

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISION 9 OF SECTION 27, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

16

73-H-04

28-Jan-04

S-137024

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISION 3 OF SECTION 35, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

16

73-H-04

28-Jan-04

S-137025

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE SOUTHEAST QUARTER OF SECTION 35, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137026

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISIONS 9 AND 16 OF SECTION 35, TOWNSHIP 47, RANGE 27, WEST OF THE
SECOND MERIDIAN;

32

73-H-04

28-Jan-04

S-137027

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP 47, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137028

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISIONS 4 AND 5 OF SECTION 3, TOWNSHIP 49, RANGE 27, WEST OF THE
SECOND MERIDIAN;

32

73-H-04

28-Jan-04

S-137029

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTHWEST QUARTER OF SECTION 3, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND
MERIDIAN;

64

73-H-04

28-Jan-04

S-137030

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISIONS 15 AND 16 OF SECTION 3, TOWNSHIP 49, RANGE 27, WEST OF THE
SECOND MERIDIAN;

32

73-H-04

28-Jan-04

S-137031

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 4, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

256

73-H-04

28-Jan-04

S-137032

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04

28-Jan-04

S-137033

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 10, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

256

73-H-04

28-Jan-04

S-137034

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

THE NORTH HALF OF SECTION 11 AND THE NORTH HALF OF SECTION 12, TOWNSHIP 49,
RANGE 27, WEST OF THE SECOND MERIDIAN;

256

73-H-04

28-Jan-04

S-137035

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-04

28-Jan-04

S-137036

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-04

28-Jan-04

S-137037

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

LEGAL SUBDIVISIONS 3, 5 AND 6, THE NORTH HALF AND SOUTHEAST QUARTER OF SECTION
20, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND
THEREFROM THE NISBET TRAILS RECREATION SITE;

240

73-H-04

28-Jan-04

S-137038

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 21, 22, 27 AND 28, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04 & 73-H-05

28-Jan-04

S-137039

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 23, 24, 25 AND 26, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-04 & 73-H-05

28-Jan-04

S-137040

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 29, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM THE NISBET TRAILS RECREATION SITE;

256

73-H-04 & 73-H-05

28-Jan-04

S-137041

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 31, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

256

73-H-05

28-Jan-04

S-137042

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 36, TOWNSHIP 49, RANGE 27, WEST OF THE SECOND MERIDIAN;

256

73-H-05

28-Jan-04

S-137043

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137044

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137045

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137046

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137047

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137048

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 17 AND 18, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137049

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 19, 20, 29 AND 30, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137050

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 21, 22, 27 AND 28, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137051

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 23, 24, 25 AND 26, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

29-Jan-04

S-137052

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 31 AND 32, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137053

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 33 AND 34, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137054

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 35 AND 36, TOWNSHIP 60, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

29-Jan-04

S-137055

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04 & 73-J-05

29-Jan-04

S-137056

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04 & 73-J-05

29-Jan-04

S-137057

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137058

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 18, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

256

73-J-05

29-Jan-04

S-137059

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137060

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 27, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

256

73-J-05

29-Jan-04

S-137061

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 29 AND 30, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137062

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 31 AND 32, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137063

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 33 AND 34, TOWNSHIP 61, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137064

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 4, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

256

73-J-05

29-Jan-04

S-137065

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 7 AND 18, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137066

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 19, 30 AND 31, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD
MERIDIAN;

768

73-J-05

29-Jan-04

S-137067

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 8 AND 17, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137068

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 14, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM THE VILLAGE OF GREEN LAKE;

164

73-J-05

29-Jan-04

S-137069

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 15, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

256

73-J-05

29-Jan-04

S-137070

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 16 AND 21, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137071

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 23, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM THE VILLAGE OF GREEN LAKE;

142

73-J-05

29-Jan-04

S-137072

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 29 AND 32, TOWNSHIP 62, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137073

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 26 AND THE SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 62, RANGE
13, WEST OF THE THIRD MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE VILLAGE OF
GREEN LAKE;

140

73-J-05

29-Jan-04

S-137074

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 1, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM THE VILLAGE OF GREEN LAKE AND THE BEAVER/COWAN RECREATION
SITE;

199

73-J-05

29-Jan-04

S-137075

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 2, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM THE VILLAGE OF GREEN LAKE AND THE BEAVER/COWAN RECREATION
SITE;

111

73-J-05

29-Jan-04

S-137076

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 5 AND 6, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137077

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 8, 9 AND 10, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;

768

73-J-05

29-Jan-04

S-137078

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 11 AND 12, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;
EXCEPTING THEREOUT AND THEREFROM THE BEAVER/COWAN RECREATION SITE;

510

73-J-05

29-Jan-04

S-137079

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTION 13, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;

256

73-J-05

29-Jan-04

S-137080

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 16 AND 17, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137081

ACTIVE

101050803 SASKATCHEWAN LTD. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 63, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-05

29-Jan-04

S-137087

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137088

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137089

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137090

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13, 14 AND 15, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

768

73-J-04

16-Feb-04

S-137091

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 16, 17 AND 18, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

768

73-J-04

16-Feb-04

S-137092

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19, 20 AND 21, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

768

73-J-04

16-Feb-04

S-137093

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 22, 23 AND 24, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

768

73-J-04

16-Feb-04

S-137094

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137095

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 59, RANGE 11, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137096

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-G-13 & 73-J-04

16-Feb-04

S-137097

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-G-13 & 73-J-04

16-Feb-04

S-137098

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-G-13 & 73-J-04

16-Feb-04

S-137099

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137100

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137101

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17 AND 18, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137102

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137103

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137104

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137105

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137106

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137107

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 58, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137108

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137109

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137110

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137111

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137112

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137113

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17 AND 18, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137114

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137115

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137116

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD MERIDIAN;

512

73-J-04

16-Feb-04

S-137117

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137118

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137119

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 59, RANGE 13, WEST OF THE THIRD
MERIDIAN;

1024

73-J-04

16-Feb-04

S-137120

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4 AND 5, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

768

73-H-08

16-Feb-04

S-137121

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 10, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

256

73-H-08

16-Feb-04

S-137122

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137123

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF OF SECTION 9, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

128

73-H-08

16-Feb-04

S-137124

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF OF SECTION 17, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

128

73-H-08

16-Feb-04

S-137125

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF OF SECTION 18, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

128

73-H-08

16-Feb-04

S-137126

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137127

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137128

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23, 26 AND 35, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND
MERIDIAN;

768

73-H-08

16-Feb-04

S-137129

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27 AND 28, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137130

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29 AND 30, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137131

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 31 AND 32, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137132

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 33 AND 34, TOWNSHIP 50, RANGE 15, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137133

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137134

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137135

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137136

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137137

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137138

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 18 AND 19, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137139

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137140

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137141

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137142

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137143

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 50, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137144

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137145

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 13, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND MERIDIAN;

256

73-H-08

16-Feb-04

S-137146

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137147

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 14 AND 15, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137148

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 16, 17 AND 18, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

768

73-H-08

16-Feb-04

S-137149

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137150

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137151

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137152

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137153

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137154

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 51, RANGE 16, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137155

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, AND 3, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND MERIDIAN;

768

73-H-08

16-Feb-04

S-137156

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 12 AND 13, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137157

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137158

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137159

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137160

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND
MERIDIAN;

1024

73-H-08

16-Feb-04

S-137161

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 31 AND 32, TOWNSHIP 50, RANGE 17, WEST OF THE SECOND MERIDIAN;

512

73-H-08

16-Feb-04

S-137162

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137163

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN; EXCEPTING THEREOUT AND THEREFROM CANDLE LAKE PROVINCIAL PARK;

1024

73-H-14

16-Feb-04

S-137164

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 8, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM CANDLE LAKE PROVINCIAL PARK;

256

73-H-14

16-Feb-04

S-137165

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137166

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137167

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137168

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 14, 23 AND 24, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE HERITAGE RECREATION SITE;

756

73-H-14

16-Feb-04

S-137169

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15, 16, 21 AND 22, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137170

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17, 18, 19 AND 20, TOWNSHIP 57, RANGE 22, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137171

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN; EXCEPTING THEREOUT AND THEREFROM CANDLE LAKE PROVINCIAL PARK;

1024

73-H-14

16-Feb-04

S-137172

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 9, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND MERIDIAN; EXCEPTING
THEREOUT AND THEREFROM CANDLE LAKE PROVINCIAL PARK;

256

73-H-14

16-Feb-04

S-137173

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13, 14, 23 AND 24, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137174

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15, 16, 21 AND 22, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137175

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17, 18, 19 AND 20, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137176

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 25, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND MERIDIAN;

256

73-H-14

16-Feb-04

S-137177

ACTIVE

NEVADA MINERALS INC. 100%

THE SOUTH HALF OF SECTION 26, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

128

73-H-14

16-Feb-04

S-137178

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137179

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137180

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 36, TOWNSHIP 57, RANGE 23, WEST OF THE SECOND MERIDIAN;

256

73-H-14

16-Feb-04

S-137181

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137182

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13 & 73-H-14

16-Feb-04

S-137183

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137184

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-14

16-Feb-04

S-137185

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-13 & 73-H-14

16-Feb-04

S-137186

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17 AND 18, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137187

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19 AND 20, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137188

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-13 & 73-H-14

16-Feb-04

S-137189

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND MERIDIAN;

512

73-H-14

16-Feb-04

S-137190

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-14

16-Feb-04

S-137191

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13 & 73-H-14

16-Feb-04

S-137192

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 57, RANGE 24, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137193

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137194

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137195

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137196

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 13, THE EAST HALF AND LEGAL SUBDIVISIONS 3, 6, 11 AND 14 OF
SECTION 14, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND MERIDIAN;

448

73-H-13

16-Feb-04

S-137197

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 16, 17 AND 18, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

768

73-H-13

16-Feb-04

S-137198

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 19, 20 AND 21, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

768

73-H-13

16-Feb-04

S-137199

ACTIVE

NEVADA MINERALS INC. 100%

THE NORTH HALF OF SECTION 22 AND LEGAL SUBDIVISIONS 12 AND 13 OF SECTION 23,
TOWNSHIP 57, RANGE 25, WEST OF THE SECOND MERIDIAN;

160

73-H-13

16-Feb-04

S-137200

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF AND LEGAL SUBDIVISIONS 3, 6, 11 AND 14 OF SECTION 23 AND ALL OF
SECTION 24, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND MERIDIAN;

448

73-H-13

16-Feb-04

S-137201

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137202

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137203

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 57, RANGE 25, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137204

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137205

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137206

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 5, 6, 7 AND 8, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137207

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137208

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137209

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 17 AND 18, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137210

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 24 AND 25, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137211

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 35 AND 36, TOWNSHIP 56, RANGE 26, WEST OF THE SECOND MERIDIAN;
EXCEPTING THEREOUT AND THEREFROM BITTERN LAKE INDIAN RESERVE NO. 218;

486

73-H-13

16-Feb-04

S-137212

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2 AND 3, TOWNSHIP 57, RANGE 26, WEST OF THE SECOND MERIDIAN;
EXCEPTING THEREOUT AND THEREFROM BITTERN LAKE INDIAN RESERVE NO. 218;

538

73-H-13

16-Feb-04

S-137213

ACTIVE

NEVADA MINERALS INC. 100%

LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 10 AND ALL OF SECTIONS 11 AND 12,
TOWNSHIP 57, RANGE 26, WEST OF THE SECOND MERIDIAN;

576

73-H-13

16-Feb-04

S-137214

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13, 14, 15, 22, 23 AND 24, TOWNSHIP 57, RANGE 26, WEST OF THE
SECOND MERIDIAN;

1536

73-H-13

16-Feb-04

S-137215

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 57, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137216

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137217

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 29, 30, 31 AND 32, TOWNSHIP 57, RANGE 26, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137218

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137219

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137220

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 5, LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 6, LEGAL
SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 7 AND ALL OF SECTION 8, TOWNSHIP 56,
RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE
PRINCE ALBERT NATIONAL PARK;

640

73-G-16 & 73-H-13

16-Feb-04

S-137221

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137222

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137223

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 17 AND LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 18, TOWNSHIP
56, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE
PRINCE ALBERT NATIONAL PARK;

320

73-G-16 & 73-H-13

16-Feb-04

S-137224

ACTIVE

NEVADA MINERALS INC. 100%

LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 19 AND ALL OF SECTION 20, TOWNSHIP
56, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE
PRINCE ALBERT NATIONAL PARK;

320

73-G-16 & 73-H-13

16-Feb-04

S-137225

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137226

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137227

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137228

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 56, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137229

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 29, LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 30, LEGAL
SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 31, AND ALL OF SECTION 32, TOWNSHIP 56,
RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE
PRINCE ALBERT NATIONAL PARK;

640

73-G-16 & 73-H-13

16-Feb-04

S-137230

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 1, 2, 11 AND 12, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137231

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 3, 4, 9 AND 10, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137232

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 5, LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 6, LEGAL
SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 7 AND ALL OF SECTION 8, TOWNSHIP 57,
RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM THE
PRINCE ALBERT NATIONAL PARK;

640

73-G-16 & 73-H-13

16-Feb-04

S-137233

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 13 AND 14, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137234

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 15 AND 16, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137235

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 17 AND LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 18, TOWNSHIP
57, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFORM THE
PRINCE ALBERT NATIONAL PARK;

320

73-G-16 & 73-H-13

16-Feb-04

S-137236

ACTIVE

NEVADA MINERALS INC. 100%

LEGAL SUBDIVISIONS 1, 8, 9 AD 16 OF SECTION 19 AND ALL OF SECTION 20, TOWNSHIP
57, RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFORM THE
PRINCE ALBERT NATIONAL PARK;

320

73-G-16 & 73-H-13

16-Feb-04

S-137237

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 21 AND 22, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137238

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 23 AND 24, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND MERIDIAN;

512

73-H-13

16-Feb-04

S-137239

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 25, 26, 35 AND 36, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137240

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTIONS 27, 28, 33 AND 34, TOWNSHIP 57, RANGE 27, WEST OF THE SECOND
MERIDIAN;

1024

73-H-13

16-Feb-04

S-137241

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 29, LEGAL SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 30, LEGAL
SUBDIVISIONS 1, 8, 9 AND 16 OF SECTION 31 AND ALL OF SECTION 32, TOWNSHIP 57,
RANGE 27, WEST OF THE SECOND MERIDIAN; EXCEPTING THEREOUT AND THEREFROM PRINCE
ALBERT NATIONAL PARK;

640

73-G-16 & 73-H-13

16-Feb-04

S-137534

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 1, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11

3-Aug-04

S-137535

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 2, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11

3-Aug-04

S-137536

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 3, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11 & 73-H-12

3-Aug-04

S-137537

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 4, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137538

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 5, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137539

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 6, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137540

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 7, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137541

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 8, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137542

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 9, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137543

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 10, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11 & 73-H-12

3-Aug-04

S-137544

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 11, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11

3-Aug-04

S-137545

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 12, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11

3-Aug-04

S-137546

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 13, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11 & 73-H-14

3-Aug-04

S-137547

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 14, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11 & 73-H-14

3-Aug-04

S-137548

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 15, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-11, 73-H-12, 73-H-13 & 73-H-14

3-Aug-04

S-137549

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 16, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137550

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 17, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137551

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 18, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137552

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 19, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137553

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 20, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137554

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 21, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137555

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 22, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13 & 73-H-14

3-Aug-04

S-137556

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 23, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137557

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 24, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137558

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 25, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137559

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 26, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137560

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 27, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13 & 73-H-14

3-Aug-04

S-137561

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 28, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137562

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 29, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137563

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 30, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137564

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 31, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137565

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 32, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137566

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 33, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137567

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 34, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-13 & 73-H-14

3-Aug-04

S-137568

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 35, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137569

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 36, TOWNSHIP 55, RANGE 24, WEST OF THE SECOND MERIDIAN;

256

73-H-14

3-Aug-04

S-137570

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 1, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137571

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF OF SECTION 2 AND THE EAST HALF OF SECTION 11, TOWNSHIP 55, RANGE
25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137572

ACTIVE

NEVADA MINERALS INC. 100%

THE WEST HALF OF SECTION 4 AND THE WEST HALF OF SECTION 9, TOWNSHIP 55, RANGE
25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137573

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 5, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137574

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 6, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137575

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 7, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137576

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 8, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137577

ACTIVE

NEVADA MINERALS INC. 100%

THE NORTHEAST QUARTER OF SECTION 9, THE NORTH HALF OF SECTION 10 AND THE
NORTHWEST QUARTER OF SECTION 11, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND
MERIDIAN;

256

73-H-12

3-Aug-04

S-137578

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 12, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12

3-Aug-04

S-137579

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 13, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137580

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 14, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137581

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 15, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137582

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 16, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137583

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 17, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137584

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 18, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-12 & 73-H-13

3-Aug-04

S-137585

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 19, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137586

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 20, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137587

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 21, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137588

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 22, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137589

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 23, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137590

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 24, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137591

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 25, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137592

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 26, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137593

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 27, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137594

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 28, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137595

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 29, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137596

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 30, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137597

ACTIVE

NEVADA MINERALS INC. 100%

THE WEST HALF OF SECTION 31, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

128

73-H-13

3-Aug-04

S-137598

ACTIVE

NEVADA MINERALS INC. 100%

THE SOUTHEAST QUARTER OF SECTION 31 AND THE SOUTHWEST QUARTER OF SECTION 32,
TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

128

73-H-13

3-Aug-04

S-137599

ACTIVE

NEVADA MINERALS INC. 100%

THE EAST HALF OF SECTION 32, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

128

73-H-13

3-Aug-04

S-137600

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 33, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137601

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 34, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137602

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 35, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

S-137603

ACTIVE

NEVADA MINERALS INC. 100%

ALL OF SECTION 36, TOWNSHIP 55, RANGE 25, WEST OF THE SECOND MERIDIAN;

256

73-H-13

3-Aug-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Hectares

 

194582

 

 